Name: Commission Regulation (EEC) No 1434/86 of 14 May 1986 amending Regulations (EEC) No 1391/85 and (EEC) No 1392/85 on the opening of various invitations to tender for the refund for the export of common wheat and barley
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5. 86 Official Journal of the European Communities No L 129/35 COMMISSION REGULATION (EEC) No 1434/86 of 14 May 1986 amending Regulations (EEC) No 1391/85 and (EEC) No 1392/85 on the opening of various invitations to tender for the refund for the export of common wheat and barley HAS ADOPTED THIS REGULATION : Article 1 1 . Article 1 (3) of Regulation (EEC) No 1391 /85 is hereby amended as follows : *3 . The invitation shall remain open until 29 May 1986' 2. Article 1 (3) of Regulation (EEC) No 1392/85 is hereby amended as follows : '3 . The invitation shall remain open until 29 May 1986' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulations (EEC) No 1391 /85 (4) and (EEC) No 1392/85 (*) opened invitations to tender for the refund for the export of common wheat and barley ; Whereas, in the present situation, it is appropriate to close these invitations to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1986. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 19 . 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . 0 OJ No L 140, 29. 5 . 1985, p. 10 . (4 OJ No L 140, 29 . 5. 1985, p. 13 .